 1   Candice L. Fields, SBN 172174
     CANDICE FIELDS LAW
 2   520 Capitol Mall, Suite 750
     Sacramento, CA 95814-4716
 3   Telephone: (916) 414-8050
     Facsimile:     (916) 790-9450
 4   Email: cfields@candicefieldslaw.com

 5   Attorneys for Defendant
     David L. Bonuccelli
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES,                                    CASE NO. 2:17-CR-00153 TLN
                             Plaintiff,
11                                                      STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL
12           v.                                         ACT; FINDINGS AND ORDER
13
      DAVID L. BONUCCELLI,
14                                                  DATE:  March 28, 2019
                             Defendant.             TIME:  9:30 a.m.
15                                                  COURT: Hon. Troy L. Nunley
16

17

18          Plaintiff United States of America, by and through its counsel of record, and
19   defendant, by and through defendant’s counsel of record, hereby stipulate as follows:
20          1.       By previous order, this matter was set for status on March 28, 2019.
21          2.       On March 22, 2019, attorney Candice L. Fields filed a proposed
22   Substitution of Attorney as counsel of record for defendant David L. Bonuccelli.

23          3.       On March 25, 2019, the Court approved and ordered the Substitution of

24   Attorney.

25          4.       By this stipulation, defendant now moves to continue the status conference

26   until July 11, 2019, at 9:30 a.m., under Local Code T4.

27          5.       The parties agree and stipulate, and request that the Court find the

28   following:


                                                    1
                  STIPULATION REGARDING EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL ACT
 1                  a)    The government has produced approximately 10,589 pages of

 2          investigative reports, financial and business records, among other items. All of

 3          this discovery was produced directly to predecessor counsel who, in turn, has

 4          made it available to attorney Fields.

 5                  b)    Counsel for defendant, having just been retained on this matter,

 6          desires additional time to review the voluminous discovery, consult with her client,

 7          and conduct additional legal and factual research regarding the charges in this
            case.
 8
                    c)    Counsel for defendant believes that failure to grant the above-
 9
            requested continuance would deny her the reasonable time necessary for effective
10
            preparation, taking into account the exercise of due diligence.
11
                    d)    The government does not object to the continuance.
12
                    e) Based on the above-stated findings, the ends of justice served by
13
            continuing the case as requested outweigh the interest of the public and the
14
            defendant in a trial within the original date prescribed by the Speedy Trial Act.
15
                    f)    For the purpose of computing time under the Speedy Trial Act, 18
16
            U.S.C. § 3161, et seq., within which trial must commence, the time period of
17
            March 28, 2019 to July 11, 2019, inclusive, is deemed excludable pursuant to 18
18
            U.S.C. §3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance
19
            granted by the Court at defendant’s request on the basis of the Court’s finding that
20
            the ends of justice served by taking such action outweigh the best interest of the
21          public and the defendant in a speedy trial.
22          4.      Nothing in this stipulation and order shall preclude a finding that other
23   provisions of the Speedy Trial Act dictate that additional time periods are excludable from
24   the period within which a trial must commence, or that the same provision of the Speedy
25   Trial Act dictates future exclusions.
26          IT IS SO STIPULATED.
27

28   ///

                                                    2
                 STIPULATION REGARDING EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL ACT
 1   Dated: March 25, 2019                 MCGREGOR W. SCOTT
                                           United States Attorney
 2
                                           /s/ MATTHEW M. YELOVICH_____
 3                                         MATTHEW M. YELOVICH
                                           Assistant United States Attorney
 4

 5

 6   Dated: March 25, 2019                  CANDICE FIELDS LAW

 7
                                           /s/ CANDICE L. FIELDS__________
 8                                         CANDICE L. FIELDS
                                           Attorneys for Defendant
 9                                         DAVID L. BONUCCELLI

10
                                   FINDINGS AND ORDER
11
           IT IS SO FOUND AND ORDERED this 25th day of March, 2019.
12

13

14

15
                                                          Troy L. Nunley
16                                                        United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28

                                               3
              STIPULATION REGARDING EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL ACT
